Citation Nr: 1140230	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-37 534	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the military from August 1967 to August 1969.  

This appeal to the Board of Veterans' Appeals (Board) originated from October 2002, April 2004, and March 2005 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

As support for his claims, the Veteran testified at a hearing at the RO in November 2008.  The undersigned Veterans Law Judge of the Board presided.  This type of hearing is also commonly referred to as a Travel Board hearing.  During the hearing the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  

In March 2009 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC, to provide the Veteran notice required by the Veterans Claims Assistance Act (VCAA).  The AMC's remand and rating development team at the RO in Huntington, West Virginia, provided this VCAA notice in a May 2009 letter, gave the Veteran and his representative time to submit additional evidence and/or argument in response, and continued to deny the claims in a supplemental statement of the case (SSOC) issued in August 2009.  

In an April 2010 decision, the Board determined the Veteran had not filed a timely substantive appeal in response to the RO's October 2002 denial of his claims for service connection for low back and cervical spine disorders to complete this final step necessary to have perfected his initial appeal of these claims to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, and 20.306 (2010).  So there needed to be new and material evidence to reopen these claims to in turn warrant further considering them on their underlying merits.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

Also in that April 2010 decision, however, the Board determined there was indeed this required new and material evidence and accordingly reopened these claims.  But rather than immediately readjudicating these claims on their underlying merits, the Board instead again remanded these claims to the RO via the AMC for further development, including especially to have the Veteran undergo a VA compensation examination for a medical nexus opinion concerning whether his military service had either caused or aggravated these claimed disorders.

The Veteran had this requested VA compensation examination in May 2010, but the examiner was unable to provide this requested medical nexus opinion and apparently did not have adequate opportunity to review and consider all of the potentially relevant evidence.  So the examination is inadequate for rating purposes, and it is incumbent upon the Board to return the file to the examiner for possible further comment.  38 C.F.R. § 4.2.  Another remand of the claims therefore is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is entitled, as a matter of law, to compliance with remand directives).


REMAND

In the initial paragraph of his report at the outset of his May 2010 evaluation of the Veteran, the VA compensation examiner indicated that because of time constraints, there was not adequate opportunity to review the Veteran's very extensive medical records, and that an addendum to the report of the evaluation would be written when that review was completed.  There is no such addendum in the file, however, and it is apparent this examiner did not even subsequent to the preparation of this report have adequate opportunity to review and consider all of the potentially relevant evidence.  This is evident from this examiner later acknowledging in his report of this evaluation that, although an extensive review of the Veteran's claims file (c-file) had been carried out following his examination of the Veteran, the examiner was unable to locate the original induction physical examination.  

He only, instead, saw in the file a VA note making reference to an August 18, 1966 pre-induction examination, in the course of which the Veteran is said to have made mention of a "herniated vertebral disc [in] 1958 with occasional back pain and spasm[,] but with no disability."  The VA compensation examiner observed that no reference was made in this VA note to any specific radiographic findings, and the spinal level in question was not identified.  So this examiner was left to only consider, instead, this VA note and the other evidence in the file he subsequently discussed in his report, which though also relevant, was not from service, but rather from the evaluation and treatment the Veteran has received since service.  So this VA examiner admittedly did not have a complete record before him on which to base his opinion.  His opinion therefore would not have the proper factual foundation and predicate, so for this reason alone would be insufficient to decide the claims.  See, e.g., Elkins v. Brown, 5 Vet. App. 474, 478   (1993); Owens v. Brown, 7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  That is to say, any opinion offered would not be fully informed.  The Veteran is entitled to an examination that takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).

Indeed, because of this inability to review all of the potentially relevant evidence, this VA examiner indicated in closing that it was not possible for him to state that the Veteran clearly and unmistakably had a spinal disability, including a congenital defect, prior to beginning his military service.  Also, given the lack of documentation of specific injuries to the neck and back, and the lack of documentation of medical care sought or carried out for such injuries while in the service, it is the opinion of this examiner that the question of whether or not any disability now afflicting the Veteran's cervical or lumbosacral spine is attributable to his military service cannot be resolved without resorting to mere speculation.


So there are additional deficiencies in this opinion that need addressing, as well.  For one, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as treatment records (service treatment records (STRs), etc).  So the determinative issue is whether the Veteran experienced relevant symptoms while in service, and whether he has continued to since service, not so much whether there is documentation of treatment for these alleged symptoms during service and during the many years since.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Establishing continuity of symptoms, not treatment, under 38 C.F.R. § 3.303(b) is an alternative method of showing chronicity (i.e., permanency) of disease or injury in service and in turn linking current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  See, too, Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

But having said that, the Court also held in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence, including lay evidence.  So only if the Board determines the Veteran's lay testimony concerning the claimed events in service, and since, is both competent and credible will his lay testimony ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


Here, as the Board explained when previously remanding these claims, the Veteran's August 1966 military pre-induction examination failed to detect any pre-existing disability, but he nonetheless reported a pre-service congenital abnormality when reporting his relevant medical history.  In fact, even his personal treating physician and chief proponent, Dr. E.F.N., readily acknowledged in a January 2003 letter that the Veteran's spinal condition dates back to 1958 or 1959, so to well before he began serving on active duty in the military since his service began in August 1967.  Indeed, during his rather recent November 2008 hearing, the Veteran himself acknowledged that he had twice injured his back prior to beginning his military service, initially in 1958/59 while playing tennis, and again in 1960 while playing baseball.  And he added that, because he was a doctor, he not only was aware of the resulting physical disability from those injuries, but even the specific diagnosis.  The essential basis of his claims, then, was and is not so much the notion that he did not have a pre-existing disorder, as it is that his work as a doctor during his military service (involving lifting patients, etc.) "aggravated" his pre-existing condition, which he readily conceded was in part congenital.  He had further testified during his hearing that the impairment that had started in the lumbar segment of his spine had continually progressed up to the cervical segment.  And his personal treating physician, Dr. E.F.N., essentially had reiterated this chain of events in remarking in his January 2003 supporting letter that the Veteran's spinal condition, although admittedly pre-existing his military service, nonetheless was exacerbated by his induction into the U.S. Army and deployment to a combat unit in Vietnam in 1967.

The Court has indicated the Board cannot make summary or categorical rejections of lay evidence, including, as here, concerning claimed events in service and their potential relationship to the claimed disability at issue, but must provide reasons and bases for rejecting this lay evidence and testimony.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  If, however, a claimed event did not occur in combat, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements, i.e., it may be reasonable to expect some objective indication of relevant symptoms and perhaps even treatment for them while in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).
The VA compensation examiner's opinion on this determinative issue of causation therefore is especially needed since even the Veteran, who himself is a physician, and his chief proponent, Dr. E.F.N., who is another physician that has commented on his behalf, both seemingly readily acknowledge there was a pre-existing congenital disorder.  Whenever a case involves a congenital disorder, there necessarily needs to be a distinction of whether it is defect versus disease.  Congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  Also according to the VA General Counsel's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether his condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by his period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

So this, too, was a reason for the Board remanding the claims in April 2010, to obtain medical comment on these important issues.


Because, however, for the reasons already mentioned, the May 2010 VA compensation examiner ultimately was unable to comment without resorting to speculation.

A statement like this that ultimately is inconclusive or noncommittal as to the origin of a claimed disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service and, therefore, an insufficient basis to grant service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993). However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998) 

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).


Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the Federal Circuit Court indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  Also, in Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection. The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

In an even more recent precedent case, Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the Court admonished the Board for similarly relying on these type of medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause or reason for denying a claim.  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Board presently does not have this assurance in this particular instance, especially, again, since the May 2010 VA compensation examiner offered to provide an addendum to the report of his evaluation of the Veteran if given adequate opportunity to review and consider his very extensive medical records, which this examiner apparently was not allowed since there is no addendum opinion in the file.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA undertakes the effort to provide an examination in a service-connection claim, even if not statutorily obligated to, it must provide an adequate one or, at a minimum, notify the claimant why one cannot or will not be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An adequate medical examination is based upon consideration of the prior medical history and describes the disability in sufficient detail so the Board's evaluation will be fully informed.  An examination must also fully address all aspects of a Board's request for the opinion and must support its conclusions with an analysis that can be considered and weighed against contrary opinions.)

Accordingly, the claims are again REMANDED for the following additional development and consideration: 

1.  Return the claims files (c-files) to the May 2010 VA compensation examiner and give him the requested opportunity and time to review all of the potentially relevant evidence in these c-files, including the Veteran's STRs and especially the actual report of his August 18, 1966 pre-induction examination, not just the "VA note" also in the file this examiner identified in the report of his May 2010 examination of the Veteran making collateral reference to or mention of this pre-induction examination long after the fact.


And based on this additional, more comprehensive, review of the c-files, and to allow for proper legal analysis of this Veteran's claim, the previously suggested addendum opinion is needed as to whether the Veteran's condition is a congenital or developmental "disease" versus "defect."  If the claimed disorder is a "disease", then an opinion is required as to whether it was as likely as not aggravated by his military service beyond its natural progression.  If, instead, the claimed disorder is a "defect", then an opinion is needed as to whether it was as likely as not subject to a superimposed disease or injury during his military service that resulted in disability apart from the congenital or developmental defect.

If, on the other hand, it is determined the Veteran did not have a spinal disability prior to beginning his military service, including a congenital disease or defect, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current disability affecting the cervical and lumbar segments of his spine is attributable to his military service - and specifically to the type of activity alleged (lifting patients, etc).  

The examiner must discuss the underlying medical rationale of the opinion, whether favorable or unfavorable, based on his review of the relevant evidence in the file (all of the relevant evidence, not just some).  



To this end, the claims file, including a complete copy of this remand and the Veteran's STRs, particularly the report of his August 1966 pre-induction examination, must be made available to the examiner for review of the pertinent medical and other history. 

If, even after having the opportunity for this additional requested review, this examiner still feels that this requested opinion on etiology cannot be rendered without resorting to mere speculation, then it is absolutely imperative that he also provide explanation or discussion as to why he is still unable to comment.  

In particular, there needs to be some indication as to whether, given the current state of medical knowledge, no one could respond definitively based on the available research, science, and known facts in this subject matter area, there are multiple possible etiologies with none more prevalent than another, or additional facts or other evidence or procurable data are still needed, or he simply does not have the required knowledge and/or training.

If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files.

If another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on these pending claims.  

2.  Then readjudicate these claims on their underlying merits in light of the additional evidence.  [Note:  the AMC's most recent readjudication of these claims, in the June 2011 supplemental statement of the case (SSOC), impermissibly still required the submission of new and material evidence to reopen these claims, although the Board already had determined in its April 2010 decision that there was new and material evidence and, consequently, that these claims were reopened and accordingly must be readjudicated on their underlying merits.]  If, following this readjudication, these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the files to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

